DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a) as being anticipated by Pu (US Publication No. 2003/0198034).
Regarding claim 1, Pu a semiconductor package comprising:
a substrate (360) having a first surface and a second surface opposite to the first surface
a semiconductor chip (340) on the first surface of the substrate
a passive element (370) on the second surface of the substrate, wherein the substrate comprises:
a first passive element pad (362) and a second passive element pad (362) that are exposed by the second surface (Figure 3B)
a dam extending downwardly from the second surface. the dam including a first dam and a second dam (Figure 3C)
wherein the passive element (370) is disposed between the first dam and the second dam, wherein the passive element comprises:
a first electrode portion electrically connected to the first passive element pad
a second electrode portion electrically connected to the second passive element pad (Figure 3C)
Regarding claim 3, Pu discloses the substrate further comprises a connection pad (361) exposed by the second surface: and a connection ball (350) coupled to the connection pad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pu (US Publication No. 2003/0198034) in view of Sugiyama et al. (US Publication No. 2006/0030075).
Regarding claim 2, Pu discloses the limitations as discussed in the rejection of claim 1 above.  Pu does not disclose a thickness of each of the first and second dams is less than a thickness of the passive element.  However, Sugiyama discloses first and second dams (5k) of less thickness than a chip (1).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have combined the smaller thickness dams of Sugiyama with the passive device of Pu to improve reliability of flip chip bonding (paragraph 76).
Regarding claim 7, Sugiyama discloses each of the first and second dams (5k) is disposed between the first passive element pad (1C) and the second passive element pad (1C) when viewed in a plan view (Figure 15).
Regarding claim 8, Sugiyama discloses each of the first and second dams includes a solder resist (paragraph 75).
Regarding claim 9, Pu discloses a semiconductor package comprising:
a substrate (360)
a semiconductor chip (340) on a top surface of the substrate
a passive element (370) on a bottom surface of the substrate, wherein the substrate comprises
a first passive element pad (362) and a second passive element pad (362) that are exposed by the bottom surface of the substrate (Figure 3B)
a dam extending downwardly from the bottom surface of the substrate (Figure 3C)
Pu does not disclose the dam between the first and second passive element pad, where a first and second electrode is connected to the first and second passive element pad.  However, Sugiyama discloses the dam (5k) between the first and second passive element pads (1c), and first and second electrode portions (5e) connected to the pads (1c).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have combined the dam configurations of Sugiyama with the passive device of Pu to improve reliability of flip chip bonding (paragraph 76).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pu (US Publication No. 2003/0198034) in view of Fernandez (US Publication No. 2006/0081980).
Regarding claim 4, Pu discloses the limitations as discussed in the rejection of claim 3 above.  Pu does not disclose a thickness of the passive element is less than a thickness of the connection ball.  However, Fernandez discloses a thickness of a passive element (26) which is less than the balls (49) to allow for heat dissipation for the passive devices, thereby improving thermal management and reducing risk of circuit overheating (paragraph 6).
Regarding claim 5, Pu/Fernandez discloses the limitations as discussed in the rejection of claim 4 above.  Pu/Fernandez does not disclose the thickness of the passive element is in a range from about 50um to about 130um.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the thickness of the passive element to be within this range to allow for heat dissipation for the passive devices, thereby improving thermal management and reducing risk of circuit overheating while minimizing device footprint, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, Fernandez discloses the passive element includes a decoupling capacitor (paragraph 31).
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pu (US Publication No. 2003/0198034) in view of Sugiyama et al. (US Publication No. 2006/0030075), and further in view of Fernandez (US Publication No. 2006/0081980).
Regarding claim 10, Pu discloses the limitations as discussed in the rejection of claim 3 above.  Pu also discloses the substrate further comprises a connection pad (361) exposed by the second surface: and a connection ball (350) coupled to the connection pad.  Pu does not disclose a thickness of the passive element is less than a thickness of the connection ball.  However, Fernandez discloses a thickness of a passive element (26) which is less than the balls (49) to allow for heat dissipation for the passive devices, thereby improving thermal management and reducing risk of circuit overheating (paragraph 6).
Regarding claim 11, Pu/Sugiyama/Fernandez discloses the limitations as discussed in the rejection of claim 4 above.  Pu/Sugiyama/Fernandez does not disclose the thickness of the passive element is in a range from about 50um to about 130um.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the thickness of the passive element to be within this range to allow for heat dissipation for the passive devices, thereby improving thermal management and reducing risk of circuit overheating while minimizing device footprint, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 12, Sugiyama discloses the dam includes a first dam and a second dam: and the passive element is disposed between the first dam and the second dam (Figure 5), and Fernandez discloses wherein a thickness of each of the first and second dams is less than a thickness of the passive element (Figure 4).
Regarding claim 13, Fernandez discloses the dam (5) includes a same material as a material forming the bottom surface of the substrate (1) (Figure 1).
Regarding claim 14, Fernandez discloses the passive element includes a decoupling capacitor (paragraph 31).
Regarding claim 15, Pu discloses a semiconductor package comprising:
a substrate having a first surface and a second surface. the first surface is spaced apart from the second surface in a first direction: a semiconductor chip on the first surface of the substrate
a passive element on the second surface of the substrate, wherein the substrate comprises:
a first passive element pad exposed by the second surface
a second passive element pad exposed by the second surface and spaced apart from the first passive element pad in a second direction intersecting the first direction
a dam extending from the second surface in a direction opposite to the first direction, wherein the dam comprises

Pu does not disclose the dam between the first and second passive element pad, where a first and second electrode is connected to the first and second passive element pad.  However, Sugiyama discloses the dam (5k) between the first and second passive element pads (1c), and first and second electrode portions (5e) connected to the pads (1c).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have combined the dam configurations of Sugiyama with the passive device of Pu to improve reliability of flip chip bonding (paragraph 76).
Pu does not disclose a molding layer disposed on the first surface and surrounding the semiconductor chip: an upper package part on the molding layer.  However, Fernandez discloses a molding (51) surrounding a chip (11) with an upper package (1) on the molding (Figure 4).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Pu to include a molding with an upper package on top, as taught by Fernandez, since this can increase footprint density and improve thermal management (paragraph 6).
Regarding claim 16, Pu discloses the limitations as discussed in the rejection of claim 16 above.  Pu also discloses the substrate further comprises a connection pad (361) exposed by the second surface: and a connection ball (350) coupled to the connection pad.  Pu does not disclose a thickness of the passive element is less than a thickness of the connection ball.  However, Fernandez discloses a thickness of a passive element (26) which is less than the balls (49) to allow for heat dissipation for the passive devices, thereby improving thermal management and reducing risk of circuit overheating (paragraph 6).
Regarding claim 17, Pu/Sugiyama/Fernandez discloses the limitations as discussed in the rejection of claim 4 above.  Pu/Sugiyama/Fernandez does not disclose the thickness of the passive element is in a range from about 50um to about 130um.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the thickness of the passive element to be within this range to allow for heat dissipation for the passive devices, thereby improving thermal management and reducing risk of circuit overheating while minimizing device footprint, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 18, Sugiyama discloses first and second dams (5k) of less thickness than a chip (1).
Regarding claim 19, Sugiyama discloses the first passive element pad is electrically connected to a power electrode; and the second passive element pad is electrically connected to a ground electrode (paragraph 89).
Regarding claim 20, Fernandez discloses the dam (5) includes a same material as a material forming the bottom surface of the substrate (1) (Figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Inoue et al. (US Publication No. 2017/0256577) discloses dams (111) separating a chip (51) from a passive element (35).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      6/7/2022Examiner, Art Unit 2897